Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/20 has been entered.
Claim Objections
Claim 3-4 and 8-10 are objected to because of the following informalities:  The Claims set forth “The windshield of claim 1” instead of –A windshield wiper cutter of claim 1--. The invention is a windshield wiper cutter not just a windshield wiper.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-4, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitations of Claim 1 reading: “A windshield wiper cutter for cutting a blade of a windshield wiper, comprising: a body…..[and] at least one cutter”, in combination with the Claim 8, and Claim 9 and 10 limitations reading: “the bottom portion of the main body further comprises: a cutter platform extending outward from the bottom portion; and wherein the at least one cutter is positioned upon the cutter platform”, “wherein the at least one cutter is positioned at an angle” and “the cutter platform is positioned at an” are unclear.  
For example in Claim 1 a “windshield wiper cutter” is claimed, which comprises “a main body”.  The “cutter” is then claimed to have “at least one cutter positioned ad secured between the top portion and the bottom portion” of the “windshield wiper cutter”.  Even though the windshield wiper cutter clearly comprises the part 100 in fig 8, and the “cutter” comprises the part 150 in fig 9, the two parts being called the same thing may raise some confusion making the claims unclear.   For purposes of advancing prosecution, said limitation will be interpreted as: a windshield wiper cutter (100) comprising a cutting element (150).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 7,690,120, Seike et al., hereafter Seike.
Regarding Claim 1, Seike discloses a windshield wiper cutter (fig. 15) for cutting a blade of a windshield wiper (abstract), the windshield wiper cutter comprising: a main body (fig 15) having a top 
Regarding Claim 8, the bottom portion of the main body further comprises: a cutter element platform (see annotated fig 15 below) extending outward from the bottom portion (see annotated fig 15 below); and wherein the at least one cutter element is positioned upon the cutter platform (see annotated fig 15 below).
Regarding Claims 9-10, the at least one cutter element is positioned at an angle relative to the perimeter edge (fig 15), wherein per Claim 10, the cutter element platform is positioned at an angle relative to the perimeter edge (fig 15).

    PNG
    media_image1.png
    641
    804
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Seike in view of

Regarding Claims 3-4, Seike discloses all the limitations of Claim 1 as discussed above.
Seike lacks the perimeter edge further comprising an external texture to grip the hand of the
human, wherein the external texture may further comprise at least one member of a texture set consisting of: indentations, extrusions, knurling, a rough surface, and bumps.
Powell discloses a knife, which is a hand cutting tool comprising a handle, like that of the present invention and of Seike, and discloses that in such a tool it is beneficial to provide the handle/gripping portion thereof with indentations in order to provide a more secure grip to a user when handling the device (par. 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify Seike by to providing indentations on the handle/gripping portion
thereof, which portion is the perimeter portion of the Seike device, in order to provide a more
secure grip to a user when handling the device as taught by Powell.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs 3,611,571 and 2,973,577, each discloses windshield wiper blade cutting tools which include discharge openings and thus each contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        02/19/2021